Citation Nr: 0417470	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include duodenal ulcer, Barrett's esophagus, 
erosive esophagitis, hiatal hernia, and gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In correspondence dated in July 
2003 the veteran asserted his claimed disorder was more 
properly described as gastroesophageal reflux disease.  
Although the RO initially adjudicated service connection 
claims for duodenal ulcer, Barrett's esophagus, erosive 
esophagitis, and hiatal hernia as separate issues, the Board 
finds the matter on appeal is more appropriately stated as 
listed on the title page of this decision.  

By correspondence dated June 22, 2004, the Board notified the 
veteran that his motion to advance his case on the docket had 
been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in March 2003 (after the initial adjudication of his 
claim, but prior to this matter having been addressed in the 
statement of the case).

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran contends he has a gastrointestinal 
disability that was incurred during active service.  Service 
records show he was treated for acute, moderate bacillary 
dysentery caused by Shigella paradysentariae from 
January 27, 1945, to February 7, 1945, and that he was 
treated for psychoneurosis, anxiety type, from December 11, 
1945, to December 15, 1945.  In support of his claim the 
veteran submitted a letter he had written to his spouse dated 
December 15, 1945, describing stomach problems he had 
experienced over the previous 4 months and a diagnosis of 
nervous stomach.  The Board also notes that the veteran 
reported he was engaged in combat during service in the 
battle for Okinawa and that service records show he 
participated in the Ryukyus campaign.  The Board finds the 
veteran's statements are consistent with the circumstances, 
conditions, or hardships of his service and that they should 
be accepted as proof of his having experienced stomach 
problems during service.  

VA and private medical evidence of record includes diagnoses 
of duodenal ulcer, Barrett's esophagus, erosive esophagitis, 
hiatal hernia, and gastroesophageal reflux disease.  In a 
July 2000 statement T. Bianchi, M.D., the veteran's private 
physician, noted, in essence, that a diagnosis of H. pylori 
related duodenal ulcer had been provided in January 1999 and 
that it was probable the disorder had been present for years, 
possibly even 50 years.  Although the veteran underwent VA 
examination in December 2000, an etiology opinion based upon 
the standard of proof applicable to combat veterans has not 
been provided.  Therefore, additional development is required 
prior to appellate review.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The veteran should be again scheduled 
for an examination by an appropriate 
specialist to obtain an opinion as to 
whether any current gastrointestinal 
disorder began during the veteran's 
military service or is related to such 
service.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should elicit a 
detailed history from the veteran 
concerning the stomach symptoms he 
experienced during service and the 
continuing symptoms he had after service.  
Pertinent information in the claims 
folder should also be reviewed, including 
the veteran's letter of December 1945 in 
which he reported a 4 month history of 
stomach problems and the letter of July 
2000 from Dr. Bianchi who stated that the 
veteran's H pylori infection probably was 
present for years, even 50 years.  The 
examiner should provide an opinion as to 
whether any present gastrointestinal 
disorder began during the veteran's 
military service or is related to an 
injury or disease incurred in service.  
The examiner should provide a rationale 
for any opinion given and should 
reconcile the opinion with the other 
medical evidence of record.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

